Citation Nr: 1446315	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for left ankle disorder.

5.  Entitlement to an initial disability rating in excess of 10 percent for carpel tunnel syndrome of the right wrist (claimed as a right wrist condition) (dominant extremity).

6.  Entitlement to an initial disability rating in excess of 10 percent for carpel tunnel syndrome of the left wrist (claimed as a left wrist condition) (non-dominant extremity).



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1982.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for carpel tunnel syndrome of the bilateral wrists.  The RO assigned initial disability ratings of 10 percent, retroactively effective from February 27, 2009.  The January 2010 rating decision also denied the service connection claims currently on appeal.  The Veteran filed a Notice of Disagreement (NOD) in June 2010, appealing the initial disability ratings assigned and the service connection denials.  In December 2010, the RO issued another rating decision, continuing the 10 percent initial disability ratings for the carpel tunnel syndrome of the bilateral wrists.  The RO then issued a Statement of the Case (SOC) in September 2011 addressing the service connection issues.  In October 2011, the Veteran filed his Substantive Appeal regarding the service connection issues.  The RO issued a SOC in January 2012 addressing the initial rating claims.  In February 2012, the Veteran filed his Substantive Appeal regarding the initial rating claims.  Thus, the Veteran perfected a timely appeal of these issues.

In April 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) entitlement to an initial disability rating in excess of 10 percent for carpel tunnel syndrome of the right wrist (claimed as a right wrist condition) (dominant extremity); and, (2) entitlement to an initial disability rating in excess of 10 percent for carpel tunnel syndrome of the left wrist (claimed as a left wrist condition) (non-dominant extremity), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current osteoarthritis of the right knee was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

2.  The Veteran's current osteoarthritis of the left knee was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

3.  The Veteran's current left ankle strain was not manifested during his active military service, and is not shown to be causally or etiologically related to his active military service.

4.  The Veteran's current hypertension was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  Service connection for osteoarthritis of the right knee is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for osteoarthritis of the left knee is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  Service connection for left ankle strain is not established.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  Service connection for hypertension is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in March 2009, June 2009, July 2009, and November 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  In a November 2011 statement, the Social Security Administration (SSA) informed VA that the Veteran did not have any records on file with them.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in December 2009 and October 2010, the results of which have been included in the claims file for review.  The examinations involved thorough examinations of the Veteran and reviews of the Veteran's claims file.  The December 2009 examination also included a medical opinion regarding the etiology of the bilateral knee disorder and left ankle disorder that was supported by sufficient rationale.  Therefore, the Board finds that these VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Regarding the hypertension issue, the Board notes that while a VA examination has been conducted, a medical opinion regarding the etiology of the hypertension has not been obtained.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  The Board will not obtain a medical opinion because as detailed below, hypertension clearly manifested decades after the Veteran's military discharge.  No medical opinion can credibly show that hypertension had its onset during service or within one year of the Veteran's discharge from service. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met for the hypertension issue.

Furthermore, the Veteran was afforded a Board hearing in April 2014.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issues as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs.  The VLJ noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ and representative then asked the Veteran questions regarding these specific elements.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection - General Regulations and Statutes 

To establish direct service connection, the record must contain:  (1) evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis and cardiovascular-renal disease (to include hypertension), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

A.  Knees and Left Ankle Claims

The Veteran seeks service connection for his knees and left ankle.

As noted above, the first element of service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in December 2009, the Veteran was diagnosed with osteoarthritis of the knees and left ankle strain.  Thus, the Veteran has satisfied the first element of service connection.  

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs document that his knees were normal at his July 1978 military entrance examination.  In March 1982, the Veteran complained of bilateral knee pain, occurring for one week.  The Veteran told the physician that he did not know how it happened and he had not been seen for this problem before.  The Veteran's knees were examined and were found to be normal.  No diagnosis was provided.  There are no further complaints of or treatment for the knees in the STRs.  In regard to the Veteran's left ankle, STRs show that in January 1980, the Veteran twisted his left ankle in the snow.  The Veteran was diagnosed with a sprain.  In June 1981, the Veteran twisted his left ankle.  An x-ray of the ankle was normal.  The examiner provided a diagnosis of "left ankle injury."  There are no further complaints of or treatment for the left ankle in the STRs.  The Veteran's active military service ended in April 1982.

The first post-service relevant complaint of a bilateral knee disorder or knee pain and left ankle disorder was at the December 2009 VA examination, which was scheduled after the Veteran submitted a claim for VA compensation for his knees and left ankle.  VA treatment records show that the Veteran's contacts with the VA Medical Center in Miami for treatment for various problems began in 1997.  Again, the Veteran's active duty ended in 1982.  This lengthy period without treatment for the disorders weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, the Veteran was afforded a VA joints examination in December 2009.  At the examination, the Veteran told the VA examiner that he did not recall any particular knee injury.  He complained of chronic progressive bilateral knee pain since service.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current osteoarthritis of the bilateral knees was less likely as not (less than 50/50 probability) caused by or a result of bilateral knee pain in service.  The examiner reasoned that the STRs document that the Veteran was seen once for bilateral knee pain of a one week duration.  The Veteran had a normal knee examination and no clinical problem was identified.  The examiner found that there was no evidence of recurrent or chronic knee problems in service.  In regard to the left ankle, the examiner noted that the Veteran reported that he was doing hand to hand combat training when he twisted his ankle as he was being thrown to the ground.  The examiner noted that there was no record of this in the STRs but rather showed an incident in "2/82" in which the Veteran twisted his left ankle in the snow.  The Veteran related that this was a separate incident.  The examiner described that the STR indicated that the ankle was manifested by tenderness and minimal swelling and that x-rays were negative.  The Veteran stated that he had had persistent problems with his ankle aggravated by prolonged walking or playing sports.  The examiner determined that the Veteran's current left ankle strain was less likely as not (less than 50/50 probability) caused by or a result of the left ankle sprain in service.  The examiner maintained that the Veteran was treated for a mild left ankle sprain in service but such an injury was
expected to heal without any long term sequelae.  The examiner indicated that there was no indication in the STR that this was a severe sprain and no follow up of this injury was available.  The examiner added that there was no record of the other incident the Veteran mentioned.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  There is no medical evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  In particular regard to the left ankle opinion, the Board is cognizant that the examiner referenced an incorrect date and appeared to conflate the findings from the January 1980 record that noted a diagnosis of sprain with the June 1981 record that noted findings from an x-ray.  The Board, however, does not find that this error undermines the opinion as clearly the examiner reviewed these relevant treatment records and ultimately found that the injury sustained was not of such severity as to leave chronic residuals.  This opinion is persuasive because it is consistent with the other medical evidence of record.  Again, although the Veteran's contacts with the VAMC Miami began in 1997, the Veteran was seen for a variety of complaints including orthopedic complaints (low back pain) but he does not complain about his ankle or his knees until 2009 which supports the examiner's position that the injury in service healed without any long term sequelae.  

Additionally, the Board notes the Veteran's contentions of bilateral knee and left ankle pain since his military discharge.  There, however, is no medical evidence or credible lay evidence of continuous symptomatology since the Veteran's active military service.  As stated above, the earliest pertinent post-service medical evidence of complaints associated with the claims file is dated from 2009, over twenty-five years after the Veteran's military separation in 1982.  "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From these facts, the Board reasonably infers that the Veteran has not had knee and left ankle symptoms present since service as he now asserts.  If he did have symptoms present since service then common sense leads to the conclusion that the VA treatment records dated beginning in 1997 would show complaints of knee and left ankle pain earlier than 2009.  Thus, the Veteran's service connection claims cannot be granted on a continuity theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for osteoarthritis of the knees.  As stated above, the earliest post-service medical evidence is dated from 2009, and the Veteran was separated from the active duty in 1982.  No medical diagnosis of arthritis of the knees was made within one year of the Veteran's military discharge.  Moreover, the Veteran is not competent to say he had arthritis of the knees within a year of service because arthritis is an internal disease process not subject to lay observations.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claims.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran's knee and left ankle disorders are continuing disease processes of injuries noted in service or separate and distinct disorders related to post-service events, falls outside the realm of common knowledge of a lay person.  Rather, here, the medical opinion evidence indicates that the Veteran's claimed disorders are not related to service.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for a right knee disorder, left knee disorder, and left ankle disorder are not warranted.

B.  Hypertension Claim

The Veteran seeks service connection for his hypertension.

As noted above, the first element of service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in October 2010, the Veteran was noted to have hypertension.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs show readings of 120/90 in January 1980, 162/100 and 150/94 in June 1980, 158/104 and 150/94 in May 1981, and 130/90 in February 1982.  The service examiners do not appear to show concern of high blood pressure and there are no diagnoses of hypertension.  The Veteran's active military service ended in April 1982.

The first post-service relevant complaint of hypertension was in a December 1999 VA treatment record, which documented a diagnosis of hypertension.  Again, the Veteran's active duty ended in April 1982.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453, aff'd, 230 F.3d at 1330 (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, there is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence but rather clearly show hypertension manifested many years after the Veteran's discharge from service. 

Additionally, continuous symptomatology since the Veteran's active military service is not supported by the medical or lay evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from December 1999, almost twenty years after the Veteran's military separation in 1982.  Further, the STRs do not show that the Veteran developed hypertension during his active military service.  The STRs do not contain any complaints of or treatment for hypertension.  At his Board hearing, the Veteran testified that he was first treated for hypertension in 2004 approximately.  At the October 2010 VA examination, the Veteran reported that in 1999 during a routine physical he was noted to have high blood pressure and he reported that when he was in the military it was high and he was told to wait lengthy times for repeat measurements. Thus, the Veteran's contention that his hypertension is related to service is based on his lay speculative opinion rather than an assertion of continuous symptoms ever since service.  As such, the evidence of record does not document medical or lay continuity of symptomatology during and since the Veteran's active military service.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for hypertension.  As stated above, the earliest post-service medical treatment records are dated from 1999, and the Veteran was separated from active duty in April 1982.   No diagnosis of hypertension was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Here, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's current hypertension manifesting years after service is etiologically related to service) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4.  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  No competent medical opinion linking his current hypertension to his active military service has been presented.  In any event, no medical opinion can credibly show that hypertension had its onset during service or within one year of the Veteran's discharge from service as the STRs are negative and post-service treatment records clearly document the onset of hypertension after service. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for hypertension is not warranted.


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining carpel tunnel syndrome claims can be properly adjudicated.   

Initially, regarding the carpel tunnel syndrome claims, at his April 2014 Board hearing, the Veteran testified that he was prescribed new wrist braces for his wrists by his VA doctor in March 2014.  These records are not in the claims file, as the most recent outpatient treatment records from the VA Medical Center (VAMC) in Miami, Florida, are dated from August 2011.  On remand, all pertinent treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Also, the Veteran's last VA examination to assess the current severity of these service-connected disabilities was in October 2010.  At the examination, the VA examiner found the Veteran did not have objective evidence of painful motion of the wrists.  At the examination, the Veteran reported painful motion of the wrists.  The Veteran also testified to receiving new wrist braces by his VA physician since that examination.  The Veteran further stated that his wrists had worsened since that examination.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Thus, the evidence of record suggests an increase in the severity of the service-connected carpel tunnel syndrome disabilities.  

Based on the aforementioned evidence, an additional VA examination is therefore necessary to determine the current severity of the carpel tunnel syndrome disabilities on appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  In this regard, as the Veteran is currently rated by analogy to 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013), and as the Veteran reported flare-ups, joint pain, and numbness of the wrists at his last VA examination, the Board finds that a VA examination addressing both the joint and neurological criteria is necessary.  See 38 C.F.R. § 4.20 (2013).

The Veteran is hereby notified that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent treatment records from the VAMC in Miami, Florida, since August 2011 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, schedule the Veteran for VA joints and neurological examination(s) to determine the current degree of severity of his service-connected carpel tunnel syndrome of the bilateral wrists.  The electronic claims folder must be made available to and reviewed by the examiner.  If the examiner does not have access to VBMS and/or Virtual VA, the pertinent documents for the examiner should be otherwise made available.  All indicated studies should be performed.  

The examiner should identify any neurological impairment associated with the carpel tunnel syndrome of the bilateral wrists.  Specifically, the examiner should state whether the Veteran has mild, moderate, or severe incomplete paralysis of each median nerve, or complete paralysis of each median nerve.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


